Exhibit 10.1
POLYONE CORPORATION
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective February 17, 2009)
ARTICLE I - PURPOSE
          The Board of Directors of PolyOne Corporation (the “Company”), acting
through the Compensation and Governance Committee, adopted the PolyOne
Corporation Executive Severance Plan (the “Plan”) effective May 25, 2006. The
Plan is designed to provide severance protection to certain officers of the
Company who are expected to make substantial contributions to the success of the
Company and thereby provide for stability and continuity of operations.
ARTICLE II – ESTABLISHMENT OF THE PLAN
          Section 2.1     Effective Date. The Plan was effective May 25, 2006
(the “Effective Date”). The Plan was amended and restated effective December 31,
2007 to comply with the 409A Guidance, further amended and amended and restated
effective December 31, 2008 to comply with the 409A Guidance, and amended and
restated effective February 17, 2009 to reflect the provisions of the American
Recovery and Reinvestment Act of 2009.
          Section 2.2     Applicability of Plan. The benefits provided by the
Plan shall be available to Participants, as defined in Section 3.14.
          Section 2.3     Contractual Right to Benefits. Subject to the
provisions of Article X hereof, the Plan establishes and vests in each
Participant a contractual right to the benefits to which the Participant is
entitled hereunder, enforceable by the Participant against the Company on the
terms and subject to the conditions hereof.
ARTICLE III – DEFINITIONS
          Section 3.1     “Affiliate” means, with respect to any person, any
entity, directly or indirectly, controlled by, controlling or under common
control with such person.
          Section 3.2     “Base Salary” of a Participant means the Participant’s
annual base salary as in effect on the Termination Date.
          Section 3.3     “Board” means the Board of Directors of the Company.
          Section 3.4     “Cause” means the Participant’s commission of any of
the following:
          (a)     Serious violation or deliberate disregard of the Company’s
policies;

 



--------------------------------------------------------------------------------



 



          (b)     Gross dereliction in the performance of Participant’s job
duties and responsibilities;
          (c)     Violation of the Code of Business Conduct;
          (d)     Misappropriation of property of the Company or an Affiliate;
          (e)     Commission of an act of fraud upon, or bad faith, dishonesty
or disloyalty toward the Company or any of its Affiliates;
          (f)     Breach of any of the covenants under Section 6.3 or
Article VII;
          (g)     An event of egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Committee, the
Participant’s credibility and reputation no longer conforms to the standards
applicable to Company executives; or
          (h)     An act or omission that the Company reasonably determines may
prejudice significantly its best interests if the Participant’s employment is
not terminated.
          Section 3.5     “Code” means the Internal Revenue Code of 1986, as
amended.
          Section 3.6     “Committee” means the Compensation and Governance
Committee of the Board, or any successor committee of the Board that performs
the executive compensation functions delegated to the Committee as of the
Effective Date.
          Section 3.7     “Disability” means a Participant’s incapacity due to
physical or mental illness that results in a Participant being absent from the
Participant’s duties with an Employer on a full-time basis for a period of 180
consecutive days.
          Section 3.8     “Elected Officer” means an officer of the Company who
is elected to office by the Board and who has not resigned or otherwise been
removed from that position. An Elected Officer will not include an officer of
the Company who is appointed by the Board.
          Section 3.9     “Employer” means the Company or any Affiliate that
employs a Participant.
          Section 3.10     “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.
          Section 3.11     “Executive Officer” means an Elected Officer who is
elected to office by the Board in the category of “Executive Officer.”
          Section 3.12     “Key Employee” means a “specified employee,”
determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Code.
          Section 3.13     “Management Continuity Agreement” means an agreement
entered into between the Company and a Participant that sets forth benefits that
the Company agrees to

2



--------------------------------------------------------------------------------



 



provide the Participant under certain circumstances following a Change of
Control (as defined in such agreement).
          Section 3.14     “Participant” means an Elected Officer and any other
employee of an Employer who is expressly designated by the Committee as a
Participant, who, after becoming a Participant, has not entered into an
employment, severance or other similar agreement with the Company (other than a
stock option, restricted stock, supplemental retirement, deferred compensation
or similar plan or agreement or other form of participant document entered into
pursuant to an Employer-sponsored plan that may contain provisions operative on
a termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a Change of Control (as defined
in such separate plan or document), such as a Management Continuity Agreement).
Each individual who, as of the Effective Date, is an Elected Officer shall
become a Participant as of the Effective Date. Each individual who, after the
Effective Date, becomes an Elected Officer or is designated by the Committee as
a Participant, shall become a Participant as of the date so elected or
designated. A Participant shall cease to be a Participant hereunder when he or
she is no longer an Elected Officer or, by action of the Committee, is no longer
a Participant.
          Section 3.15     “Plan Administrator” means the Company.
          Section 3.16     “Severance Payment” or “Severance Payments” means the
amount or amounts to be paid to a Participant under Article IV hereof.
          Section 3.17     “Severance Period” means (a) for all Executive
Officers other than the Chief Executive Officer of the Company, the period of
time commencing on the Termination Date and continuing until the second
anniversary of the Termination Date, and (b) for all other Participants (other
than the Chief Executive Officer of the Company), the period of time commencing
on the Termination Date and continuing until the first anniversary of the
Termination Date.
          Section 3.18     “Termination Date” means the date on which the
Participant incurs a “separation from service” from the Company within the
meaning of the Section 409A(a)(2)(A)(i) of the Code.
          Section 3.19     “409A Guidance” means Section 409A of the Code,
including proposed, temporary or final regulations or any other guidance issued
by the Secretary of the Treasury and the Internal Revenue Service with respect
thereto.
ARTICLE IV – SEVERANCE PAYMENTS
          Section 4.1     Right to Severance Payment.
          (a)     Subject to Section 5.1, a Participant shall be entitled to
receive from the Company Severance Payments in the amount provided in
Section 4.1(b), payable as described in Section 4.1(d), upon the termination by
the Employers of the Participant’s employment without Cause and for reasons
other than death or Disability.

3



--------------------------------------------------------------------------------



 



          (b)     The amount of Severance Payments under this Section 4.1(b)
shall equal the sum of:
          (i)     the Participant’s Base Salary multiplied by (i) two in the
case of Executive Officers or (ii) one in the case of all other Participants;
and
          (ii)     the Participant’s annual bonus under the Company’s annual
incentive program in which the Participant participates as earned for the year
in which the Termination Date occurs;
minus the sum of:
          (iii)     the amount equal to the aggregate amount of any other cash
payments in the nature of severance payments, if any, paid or payable to the
Participant by an Employer pursuant to any agreement, plan, program, arrangement
or requirement of statutory or common law (other than this Plan or cash payments
received in lieu of stock incentives); and
          (iv)     the amount, if any, the Participant may be required to repay
to the Company under the Company’s relocation program;
provided, however, for purposes of this Section 4.1(b), any reduction required
by Section 4.1(b)(iii) or Section 4.1(b)(iv) shall first be taken against the
amount payable under Section 4.1(b)(i); and provided further, that the offset
provided by Section 4.1(b)(iv) shall not exceed $5,000 in any calendar year and
shall be made at the same time and in the same manner as the repayment would
otherwise be due from the Participant to the Company under the Company’s
relocation program.
          (c)     In the event a Participant is entitled to severance payments
under this Article IV, the Company shall provide the Participant continued
participation in the Company’s medical, dental and vision plans (the “Health
Plans”) for the Severance Period, subject to the terms and conditions of the
Health Plans. The Participant will be required to pay the full cost for such
continuation coverage in the Health Plans on an after-tax basis, less any
subsidy provided by PolyOne pursuant to the American Recovery and Reinvestment
Act of 2009. On the Initial Payment Date, as defined below, and on each January
2 of the Severance Period beginning in the year following the year in which the
Initial Payment Date occurs, PolyOne will make a payment to the Participant (the
“Health Plans Premium Reimbursement”) equal to the difference between (A) the
amount the Participant is required to pay during the calendar year of payment
for such continuation coverage and, with respect to the payment on the Initial
Payment Date, the amount, if any, the Participant is required to pay for such
continuation coverage in the prior year, and (B) the amount the Participant
would have been required to pay during such years for such continuation coverage
if the Participant had paid the same percentage of the cost that a similarly
situated active employee would pay, as of the Termination Date.
          The Participant’s continued participation in the Health Plans for the
Severance Period shall satisfy the Health Plans’ obligation to provide the
Participant the right to

4



--------------------------------------------------------------------------------



 



continuation coverage under the Health Plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended.
          The Company will reimburse the amount of the federal, state and local
taxes imposed on the Participant as a result of the Participant’s receipt of the
Health Plans Premium Reimbursement, such reimbursement to be made, subject to
Section 4.1(d)(iii), no later than December 31 of the year following the year in
which the Participant remits the applicable taxes.
(d)    (i)    The Severance Payment paid pursuant to Section 4.1(b)(i) shall be
paid in equal installments during the period beginning on the date 60 calendar
days after the Participant’s Termination Date and ending at the end of the
Severance Period according to the Company’s then current payroll policies. The
first installment to which a Participant is entitled under this
Section 4.1(d)(i) shall be paid with the first normal pay period that occurs on
or after 60 calendar days after the Participant’s Termination Date (the “Initial
Payment Date”) and shall include any installments that would have been paid
during the Severance Period but for the 60-day delay in commencement of payment.
The amount of each installment shall be equal to the total amount of the
Severance Payment paid pursuant to Section 4.1(b)(i) divided by the number of
payroll dates in the Severance Period.
          (ii)     Except to the extent subject to a valid deferral election
executed by the Participant that would require payment at a different time, the
Severance Payment paid pursuant to Section 4.1(b)(ii) shall be paid during the
calendar year immediately following the calendar year in which the performance
objectives giving rise to such annual bonus payment are satisfied.
          (iii)     Notwithstanding the foregoing, if any of the Severance
Payments described in Section 4.1(c), Section 4.1(d)(i) or Section 4.1(d)(ii)
would be considered “nonqualified deferred compensation,” within the meaning of
the 409A Guidance, then to the extent necessary to comply with Section 409A of
the Code and to the extent payable to a Participant who is a Key Employee, such
payment shall not be made during the six-month period following the
Participant’s Termination Date. Any Severance Payments that would, but for the
foregoing sentence, be paid during such six-month period, shall be paid to the
Participant by the Company in cash and in full, on the first business day of the
seventh month following the Participant’s Termination Date.
          (iv)     If a Participant entitled to Severance Payments under this
Section 4.1 should die before all amounts payable to him or her have been paid,
such unpaid amounts shall be paid no later than 90 days following the
Participant’s death to the Participant’s legal representative, if there be one,
and, if not, to the Participant’s spouse, parents, children or other relatives
or dependents of such Participant as the Company, in its discretion, may
determine, provided, however, such payee or payees shall not have the right to
designate the taxable year of payment. Any payment so made shall be a complete
discharge of any liability with respect to such benefit.

5



--------------------------------------------------------------------------------



 



          Section 4.2     Business Expenses. Each Participant shall be
responsible for any personal charges incurred on any Company credit card or
other account used by the Participant prior to the Participant’s Termination
Date and the Participant shall pay all such charges when due. The Company shall
reimburse the Participant for any pending, reasonable business-related credit
card charges for which the Participant has not already been reimbursed as of the
Participant’s Termination Date provided the Participant files a proper travel
and expense report. Such reimbursement shall be made not later than December 31
of the year following the year in which the Participant incurs the expense. In
no event will the amount of expenses so reimbursed by the Company in one year
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.
          Section 4.3     Outplacement. Each Participant shall be eligible to
initiate outplacement services with the Company’s designated service provider
within 90 days of the Termination Date. Any fees for such outplacement benefits
shall be paid by the Company directly to the outplacement service provider and
such services shall be completed within 12 months after the date the Participant
so initiates outplacement services.
          Section 4.4     Withholding. The Company shall withhold such amounts
from the payments described in this Article IV as are required by applicable tax
or other law.
          Section 4.5     Other Rights and Obligations.
          (a)     Nothing in this Plan will affect the rights that a Participant
may have, based on termination of the Participant’s employment as of the
Termination Date, pursuant to any agreement, policy, plan, program or
arrangement of the Company providing for payment of accrued vacation pay,
long-term incentive compensation or retirement benefits under the PolyOne
Corporation Retirement Savings Plan or any other qualified or non-qualified
retirement plan of the Company or any Affiliate, which rights will be governed
by the terms thereof, as such agreements, policies, plans, programs or
arrangements may be modified from time to time consistent with the terms of such
agreements, policies, plans, programs or arrangements.
          (b)     Except as specifically set forth in this Plan, no other
compensation or benefits are due to a Participant under this Plan, the PolyOne
Employee Transition Plan, the Management Continuity Agreement, or any other
agreement, policy or program of the Company. If the Participant has entered into
a Management Continuity Agreement with the Company and is entitled to payment
under such Management Continuity Agreement, then the Participant is not eligible
to receive benefits under this Plan.
          (c)     In connection with the termination of the Participant’s
employment, such Participant shall follow the Company’s standard procedures
relating to departing employees, including, without limitation, returning (and
providing confirmation that the Participant has so returned) all Company owned
property, documents and materials (including copies, reproductions, summaries
and/or analyses), and all other materials that contain, reflect, summarize,
describe, analyze or refer or relate to any items of Information (as defined in
Article VII below).

6



--------------------------------------------------------------------------------



 



          (d)     The Participant shall not be required to mitigate damages or
the amount of the Participant’s Severance Payment by seeking other employment or
otherwise, nor, except as provided in the following sentence, shall the amount
of such payment be reduced by any compensation earned by the Participant as a
result of employment after the termination of the Participant’s employment by
the Employers. In the event a person receiving benefits under the Plan is
reemployed by an Employer, all payments then payable will cease.
ARTICLE V – RELEASE
          Section 5.1     Release. Notwithstanding anything to the contrary
contained in this Plan, a Participant shall not be entitled to receive any
Severance Payment hereunder unless and until the Participant has signed and
returned to the Company a release (the “Release”) by the deadline established by
the Plan Administrator (which shall be no later than 50 calendar days after the
Participant’s Termination Date) and the period during which the Participant may
revoke the Release, if any, has elapsed. The Release, which shall be signed by
the Participant no earlier than the Participant’s Termination Date, shall be a
written document, in a form prescribed by the Company, intended to create a
binding agreement by a Participant to release any claim that the Participant has
or may have against the Company and certain related entities and individuals,
that arise on or before the date on which Participant signs the Release,
including, without limitation, any claims under the federal Age Discrimination
in Employment Act.
          Section 5.2     Breach. The Company’s payment obligations and the
Participant’s participation rights under Article IV shall cease in the event the
Participant breaches any of the covenants contained in the Release or in
Articles VI or VII.
ARTICLE VI – NON-COMPETITION, NON- SOLICITATION, AND NON-
DISPARAGEMENT
          Section 6.1     Non-Competition. From the Termination Date until the
conclusion of the Severance Period, a Participant shall not, without prior
written consent of the Company (to be decided by the Plan Administrator upon
submission of a written request by the Participant describing the specific
opportunity for which consent is sought), engage, directly or indirectly, either
personally or as an employee, director, partner, agent, representative, or
consultant for another, in any activity that competes directly or indirectly
with the Company or any of its Affiliates in any products, services, systems, or
other business activities (or in any product, service, system, or business
activity that was under either active development or consideration while the
Participant was employed by the Company). The foregoing sentence of this
Section 6.1 is intended to cover and encompass activity by a Participant that
poses a competitive threat to the Company or any of its Affiliates. The Company
competes worldwide in the sale of products, services, systems, and business
activities and the market for technology related to its products, services,
systems, and business activities is worldwide. For purposes of this Section 6.1,
indirect competition shall include engaging in any of the prohibited activities
through an intermediary or third-party or as a shareholder of any corporation in
which a Participant or Participant’s immediate family member owns, directly or
indirectly, individually or in the aggregate, more than five percent (5%) of the
outstanding stock.

7



--------------------------------------------------------------------------------



 



          Section 6.2     Non-Solicitation. From the Termination Date until the
conclusion of the Severance Period, a Participant shall not directly or
indirectly (a) induce or assist others in inducing any person who is an
employee, officer, consultant, or agent of the Company or its Affiliates to give
up employment or business affiliation with the Company or its Affiliates; or (b)
employ or associate in business with any person who is employed by or associated
in business with the Company or its Affiliates at any time during the Severance
Period or in the one-year period prior to the Termination Date; provided,
however, that the foregoing shall not prohibit the Participant, or any business
with whom Participant becomes associated, from engaging in general solicitations
of employment or hiring persons that respond to such solicitations. In the event
that the scope of the restrictions in Sections 6.1 or 6.2 are found overly
broad, a court should reform the restrictions by limiting them to the maximum
reasonable scope.
          Section 6.3     Statements to Third Parties. A Participant shall not,
directly or indirectly, make or cause to be made any statements to any third
parties criticizing or disparaging the Company or comment on its character or
business reputation. A Participant further shall not: (a) comment to others
concerning the status, plans or prospects of the business of the Company, or
(b) engage in any act or omission that would be detrimental, financially or
otherwise, to the Company, or that would subject the Company to public
disrespect, scandal, or ridicule. For purposes of this Section 6.3, the
“Company” shall mean PolyOne Corporation and its directors, officers,
predecessors, and Affiliates. The foregoing undertakings shall not apply to any
statements or opinions that are made under oath in any investigation, civil or
administrative proceeding or arbitration in which the individual has been
compelled to testify by subpoena or other judicial process or which are
privileged communications.
ARTICLE VII – CONFIDENTIAL INFORMATION
          As an employee of the Company or an Affiliate, a Participant may have
created or had access to information, trade secrets, substances and inventions
including confidential information relating to the business or interests of
persons with whom the Company or any of its Affiliates may have commercial,
technical, or scientific relations (“Information”) that is valuable to the
Company or any of its Affiliates and may lose its value if disclosed to third
parties. Participants shall treat all such Information as confidential and
belonging to the Company and take all actions reasonably requested to confirm
such ownership. A Participant shall not, without the prior written consent of
the Company, disclose or use the Information. This non-disclosure obligation
shall continue until such Information becomes public knowledge through no fault
of the Participant. A Participant shall promptly inform the Company of any
request, order, or legal process requesting or requiring the Participant to
disclose Information. A Participant shall cooperate with legal efforts by the
Company to prevent or limit disclosure of Information.
ARTICLE VIII – SUCCESSORS; THIRD PARTY BENEFICIARIES
          Section 8.1     Participant’s Successors. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees
and/or legatees.

8



--------------------------------------------------------------------------------



 



          Section 8.2     Exclusive Benefit. This Plan is intended to be for the
exclusive benefit of the Company and the Participants, and except as provided in
Section 8.1, no third party shall have any rights hereunder.
ARTICLE IX – AMENDMENT AND TERMINATION
          The Company, through the Committee, reserves the right to amend or
terminate the Plan at any time without any prior notice to or approval of any
Participant without any notice to or approval of any other Employer. Any such
amendment or termination may be retroactive to any date up to and including the
effective date of the Plan; provided, however, that no such amendment,
modification or change shall adversely affect any benefit under the Plan
previously paid or provided to a Participant (or a Participant’s successor in
interest).
ARTICLE X – ADMINISTRATION OF PLAN
          Section 10.1     Administration.
          (a)     The Plan shall be administered by the Plan Administrator. The
Plan Administrator shall have the sole and absolute discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a particular employee
is a Participant, and (ii) to determine if a person is entitled to benefits
hereunder and, if so, the amount and duration of such benefits. The Plan
Administrator’s determination of the rights of any person hereunder shall be
final and binding on all persons, subject only to the provisions of Section 10.3
hereof.
          (b)     The Plan Administrator may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of benefits, to a named
administrator or administrators.
          Section 10.2     Regulations. The Plan Administrator shall promulgate
any rules and regulations it deems necessary in order to carry out the purposes
of the Plan or to interpret the provisions of the Plan. The rules, regulations
and interpretations made by the Plan Administrator shall, subject only to the
provisions of Section 10.3 hereof, be final and binding on all persons.
          Section 10.3     Claims Procedures.
          (a)     The Plan Administrator shall determine the rights of any
person to any benefit hereunder. Any person who believes that he or she has not
received the benefit to which he or she is entitled under the Plan must file a
claim in writing with the Plan Administrator specifying the basis for his or her
claim and the facts upon which he or she relies in making such a claim.

9



--------------------------------------------------------------------------------



 



          (b)     The Plan Administrator will notify the claimant of its
decision regarding his or her claim within a reasonable period of time, but not
later than 90 days following the date on which the claim is filed, unless
special circumstances require a longer period for adjudication and the claimant
is notified in writing of the reasons for an extension of time prior to the end
of the initial 90-day period and the date by which the Plan Administrator
expects to make the final decision. In no event will the Plan Administrator be
given an extension for processing the claim beyond 180 days after the date on
which the claim is first filed with the Plan Administrator.
          If such a claim is denied, the Plan Administrator’s notice will be in
writing, will be written in a manner calculated to be understood by the claimant
and will contain the following information:
          (i)     The specific reason(s) for the denial;
          (ii)     A specific reference to the pertinent Plan provision(s) on
which the denial is based;
          (iii)     A description of additional information or material
necessary for the claimant to perfect his or her claim, if any, and an
explanation of why such information or material is necessary; and
          (iv)     An explanation of the Plan’s claim review procedure and the
applicable time limits under such procedure and a statement as to the claimant’s
right to bring a civil action under ERISA after all of the Plan’s review
procedures have been satisfied.
          If additional information is needed, the claimant shall be provided at
least 45 days within which to provide the information and any otherwise
applicable time period for making a determination shall be suspended during the
period the information is being obtained.
          Within 60 days after receipt of a denial of a claim, the claimant must
file with the Plan Administrator, a written request for review of such claim. If
a request for review is not filed within such 60-day period, the claimant shall
be deemed to have acquiesced in the original decision of the Plan Administrator
on his or her claim. If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim. The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits. The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination. The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days. If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision. The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include
          (A)     The specific reason(s) for the denial;

10



--------------------------------------------------------------------------------



 



          (B)     A reference to the specific Plan provision(s) on which the
denial is based;
          (C)     A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all information
relevant to the claimant’s claim for benefits; and
          (D)     A statement describing any voluntary appeal procedures offered
by the Plan and a statement of the claimant’s right to bring a civil action
under ERISA.
          The Plan Administrator’s decision on review shall be, to the extent
permitted by applicable law, final and binding on all interested persons.
          Section 10.4     Mediation. After a Participant has exhausted all
administrative remedies as provided in Section 10.3, the Participant may submit
any dispute to mediation by written notice to the other party or parties. The
mediator shall be selected by agreement of the parties. If the parties cannot
agree on a mediator, a mediator shall be designated by the American Arbitration
Association at the request of a party. Any mediator so designated must be
acceptable to all parties. The mediation shall be conducted as specified by the
mediator and agreed upon by the parties. The parties agree to discuss their
differences in good faith and to attempt, with facilitation by the mediator, to
reach an amicable resolution of the dispute. The mediation shall be treated as a
settlement discussion and therefore shall be confidential. The mediator may not
testify for either party in any later proceeding relating to the dispute. No
recording or transcript shall be made of the mediation proceedings. Each party
shall bear its own costs in the mediation. The fees and expenses of the mediator
shall be shared equally by the parties.
ARTICLE XI – MISCELLANEOUS
          Section 11.1     Alienation. Except as otherwise required by law, no
benefit shall be subject in any way to alienation, sale, transfer, assignment,
pledge, attachment, garnishment, execution or encumbrance of any kind, and any
attempt to accomplish the same shall be void.
          Section 11.2     Incapacity. Benefits shall be payable hereunder only
to a Participant who is eligible therefor, except that if the Company shall find
that such Participant is unable to manage his or her affairs for any reason, any
benefit payable to him or her shall be paid to his or her duly appointed legal
representative, if there be one, and, if not, to the spouse, parents, children
or other relatives or dependents of such Participant as the Company, in its
discretion, may determine. Any payment so made shall be a complete discharge of
any liability with respect to such benefit.
          Section 11.3     Employment Rights. The Participant’s rights, and the
Company’s rights to discharge a Participant shall not be enlarged or affected by
reason of the Plan. Nothing contained in the Plan shall be deemed to alter in
any manner the management rights of the Company or any of its Affiliates.
          Section 11.4     Notices. For all purposes of this Plan, all
communications, including, without limitation, notices, consents, requests or
approvals provided for herein, shall be in writing and shall be deemed to have
been duly given when delivered, addressed to the Company (to the attention of
the Chief Legal Officer) at its principal executive offices and to any
Participant at his principal residential address on file with the Company, or to
such other address

11



--------------------------------------------------------------------------------



 



as any party may have furnished to the other in writing and in accordance
herewith. Notices of change of address shall be effective only upon receipt.
          Section 11.5     Governing Law. Any dispute, controversy, or claim of
whatever nature arising out of or relating to this Plan or breach thereof shall
be governed by and under the laws of the State of Ohio without regard to
conflict of law principles.
          Section 11.6     Validity. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall nevertheless remain in full force and
effect.
          Section 11.7     Captions and Paragraph Headings. Captions and
paragraph headings used herein are for convenience and are not part of this Plan
and shall not be used in construing it.
          Section 11.8     Section 409A Compliance. It is intended that this
Plan comply with the provisions of Section 409A of the Code, so as to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year that is prior to the taxable year or years in which such amounts would
otherwise actually be distributed or made available to a Participant or his or
her beneficiaries. This Agreement shall be administered in a manner consistent
with such intent.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Plan to be executed as of the 14th day of May, 2009.

            POLYONE CORPORATION
      By:   /s/ Kenneth M. Smith              Kenneth M. Smith        Senior
Vice President, Chief Information
and Human Resources Officer   

12